 342 NLRB No. 52 
Joseph E
. Sucher
 & Sons, Inc
. and
 International
 Un-ion
 of Operating 
Engineers
, Local
 542, AFLŒ
CIO.  
Case 4ŒCAŒ32861 
July 27, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on March 2, 2004, the General Counsel issued the 

complaint on April 9, 2004, against Joseph E. Sucher & 
Sons, Inc., the Respondent, alleging that it has violated 
Section 8(a)(5) and (1) of the Act.  The Respondent 
failed to file an answer.   
On May 25, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On June 4, 2004, 
the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-
disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was file
d by April 23, 2004, all the 
allegations in the complaint would be considered admit-
ted.  Further, the undisputed allegations in the General 
Counsel™s motion disclose that the Region, by letter 
dated May 7, 2004, notified the Respondent that unless 
an answer was received by May 14, 2004, a motion for 

default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s motion for default judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Pennsylvania 
corporation with a facility at 1177 East 9th Street, Ed-

dystone, Pennsylvania, (the facility) has been engaged as 
a paving contractor in the building and construction in-
dustry.   
During the 12-month period preceding issuance of the 
complaint, the Respondent, in conducting its business 
operations described above, 
purchased and received at 
the facility goods valued in excess of $50,000 directly 
from points outside the Commonwealth of Pennsylvania.   
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that International Union of Operating 
Engineers, Local 542, AFLŒCIO (the Union) is a labor 

organization within the meaning of Section 2(5) of the 
Act. II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Joseph E. Sucher, the Respon-
dent™s president, has been a 
supervisor of the Respondent 
within the meaning of Section 2(11) of the Act, and an 
agent of the Respondent within the meaning of Section 
2(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 

Act:  All full-time and regular part-time equipment operators 

and equipment mechanics employed by Respondent at 
the facility, but excluding all other employees, laborers, 
drivers, guards and supervisors as defined in the Act. 
 On January 6, 2004, the Union was certified as the ex-
clusive collective-bargaining representative of the unit. 
At all times since January 6, 2004, based on Section 
9(a) of the Act, the Union has been the exclusive collec-
tive-bargaining representative of the unit. 
Since on or about January 12, 2004, the Union has re-
quested that the Respondent meet and bargain with the 
Union concerning the wages, hours, and other terms and 
conditions of employment of the Unit. 
Since on or about January 12, 2004, the Respondent 
has failed and refused to meet and bargain with the Un-
ion concerning the wages, hours, and other terms and 
conditions of employment of the unit. 
On or about January 12, 2004, the Union, by letter, re-
quested that the Respondent furnish the Union with the 
following information: 
 (a) A list of current employees including their 
names, dates of hire, rates of pay, job classification, 

last known address, phone number, date of comple-
tion of any probationary period, and any records of 
discipline; 
(b) A copy of all current company personnel 
policies, practices or procedures; 
(c) A statement and description of all company 
personnel policies, practices or procedures that are 
not provided under letter b above; 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 (d) A copy of all company fringe benefit plans 
(including the plan document and summary plan de-
scription) including pension, profit sharing, sever-
ance, stock incentive, vacatio
n, health and welfare, 
apprenticeship, training, le
gal services, child care or 
any other plans which relate to the employees; 
(e) Copies of all current job descriptions; 

(f) Copies of any company wage or salary plans; 
(g) Copies of all disciplinary notices, warnings, 
or records of disciplinary personnel actions for the 

last year; and (h) A statement and description of all wage and 
salary plans that are not provided under letter f 
above.  The information requested 
by the Union is necessary 
for and relevant to the Union™s performance of its duties 
as the exclusive collective-ba
rgaining representative of 
the unit. 
Since on or about January 12, 2004, the Respondent 
has failed and refused to furnish the Union with the in-

formation requested. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective-
bargaining representative of its employees, and has 

thereby engaged in unfair labor practices affecting com-
merce within the meaning of 
Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act.  
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has violated Section 8(a)(5) 
and (1) by failing and refusing since on or about January 
12, 2004, to meet and bargai
n with the Union, we shall 
order the Respondent, on request, to meet and bargain in 
good faith with the Union as the exclusive collective-
bargaining representative of the unit, and, if an under-

standing is reached, to embody the understanding in a 
signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 

bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
In addition, we shall order the Respondent to furnish 
the Union with the information it requested on or about 

January 12, 2004.   
ORDER The National Labor Relations Board orders that the 
Respondent, Joseph E. Sucher
 & Sons, Inc., Eddystone, 
Pennsylvania, its officers, 
agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Failing and refusing to
 meet and bargain collec-
tively and in good faith with the International Union of 
Operating Engineers, Local 54
2, AFLŒCIO, as the exclu-
sive collective-bargaining representative of the employ-

ees in the following unit:   
 All full-time and regular part-time equipment operators 

and equipment mechanics employed by Respondent at 
the facility, but excluding all other employees, laborers, 
drivers, guards and supervisors as defined in the Act. 
(b) Failing and refusing to provide the Union with in-
formation that is relevant and necessary to the perform-
ance of its duties as the ex
clusive collective-bargaining 
representative of the unit employees. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, meet and bargain with the Union as the 
exclusive collective-bargaining
 representative of the unit 
employees on terms and conditions of employment and, 
if an understanding is reached, embody the understand-
ing in a signed agreement. 
(b) Furnish to the Union the information it requested 
on or about January 12, 2004. 
(c) Within 14 days after service by the Region, post at 
its facility in Eddystone, Pennsylvania, copies of the at-
tached notice marked ﬁAppendix.ﬂ
1  Copies of the notice, 
on forms provided by the Regional Director for Region 

4, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

                                                          
 1 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 JOSEPH E
. SUCHER & SONS
 3tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 12, 
2004. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in any of these protected activities. 
 WE WILL NOT
 fail and refuse to meet and bargain col-
lectively and in good faith with the International Union 
of Operating Engineers, Lo
cal 542, AFLŒCIO, as the 
exclusive collective-bargaining
 representative of the em-
ployees in the following unit:   
 All full-time and regular part-time equipment operators 

and equipment mechanics employed by us at our facil-
ity, but excluding all other employees, laborers, drivers, 
guards and supervisors as defined in the Act. 
 WE WILL NOT
 fail and refuse to provide the Union with 
information that is relevant and necessary to the per-
formance of its duties as 
the exclusive collective-bargaining representativ
e of the unit employees. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, on request, meet and bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees on terms and conditions of employ-
ment, and put in writing and sign any agreement reached. 
WE WILL 
furnish the Union the information it re-
quested on or about January 12, 2004. 
JOSEPH E. SUCHER & SONS, INC.   